Exhibit 10.2 Date : 7 August 2008 Borrower 1: Comtech International (Hong Kong) Limited Borrower 2: Comtech Broadband Corporation Limited Borrower 3: Keen Awards Limited Borrower 4: Hong Kong JJT Limited (collectively, the "Borrowers") Important Notice: This Facility Letter sets out the terms and conditions upon which our bank:would provide banking facilities to you. You are advised to read and understand the terms and conditions he fore acceptin2 this Facility Letter. Dear Sirs, Re: General Banking Facilities Further to our recent discussions, the Bank is pleased to revise the following general banking facility(ies) (the "Facility(ies)") to the Borrowers jointly and severally unless otherwise specified subject to the Bank's General Terms and Conditions for General Banking Facilities and Loan Facility(ies), the Terms and Conditions for Treasury and Derivative Products (the "TDP Terms and Conditions"), Factoring Agreement previously executed and delivered by the Borrowers to the Bank (f applicable), Terms and Conditions for Pre-Shipment Financing appended to the Application for Pre-Shipment Financing previously (or to be) executed and delivered by the Borrowers to the Bank (if applicable) (as amended from time to time, the "General Terms") and the terms and conditions as stated below. Words and expressions defined in the General Terms shall have the same meanings when used in this Facility Letter. Any appendix hereto forms an integral part of this
